Citation Nr: 0114502	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  97-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred from March 24, 1997, to April 3, 
1997, while hospitalized in Mary Washington Hospital in 
Fredericksburg, Virginia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1958 to June 1971.  
The appellant, who is his wife, holds his power of attorney.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Hunter 
Holmes McGuire Department of Veterans Affairs (VA) Medical 
Center (MC) in Richmond, Virginia, which authorized payment 
for costs incurred during the initial 72 hours of a private 
hospitalization which extended from March 21, 1997, to April, 
3, 1997, and denied reimbursement of, or payment for, 
expenses incurred during the remainder of the 
hospitalization.

A hearing was held in July1998 in Washington, DC, before the 
undersigned, who was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & 
Supp. 2000).  In November 1998, the case was remanded for 
additional development.


FINDINGS OF FACT

1. The veteran is permanently and totally disabled as a 
result of service-connected multiple sclerosis.  

2.  The veteran was hospitalized in Mary Washington Hospital 
from March 21, 1997, to April 3, 1997, of which the first 72 
hours was authorized by VA.  
3.  From March 24, 1997 to April 3, 1997 the veteran's 
condition was such that moving him would have endangered his 
life or health; throughout the hospitalization appropriate 
treatment was not feasibly available from VA.  


CONCLUSION OF LAW

Payment or reimbursement is warranted for the cost of 
unauthorized medical services provided to the veteran during 
his hospitalization in Mary Washington Hospital from March 
24, 1997, to April 3, 1997.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. §§ 17.53, 17.120, 17.121 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran, who is in receipt of a 100 percent rating for 
service-connected multiple sclerosis, and a 20 percent rating 
for residuals of a herniated nucleus pulposus, effective from 
July 1972, has been a resident in a VA contract nursing home 
for several years.  

The veteran was hospitalized in Mary Washington Hospital 
(MWH) from February 8 to 11, 1997, with a new onset of a 
recurring problem of nausea, vomiting and abdominal 
distention.  Approximately two days earlier, he began having 
abdominal distention, and one day earlier he began having 
nausea and vomiting.  His normal gastrostomy tube feedings 
were stopped, and tube flushes continued; however, after each 
flush, he developed nausea and vomiting.  His abdomen was 
tender, and an abdominal series showed colonic dilatation and 
possible sigmoid volvulus.  His past multiple episodes of 
colonic distention had resolved with nasogastric 
decompression and enemas, and these procedures were employed.  
However, the sigmoid colon remained dilated, and he underwent 
urgent decompression colonoscopy.  There were no obstructing 
lesions identified.  After a second night of nasogastric 
decompression, his sigmoid colon was the only part of the 
colon that appeared dilated, and it was much improved.  It 
was felt that with his recurring episodes of aspiration due 
to his colonic pseudo-obstruction, he may well have 
aspirated.  He was transferred to the VA for further 
treatment on February 11, 1997, when he was considered 
stable.  It was noted that in the VA system, there would be 
consideration of possible surgical intervention to prevent 
recurring episodes of colonic pseudo-obstruction.   

Records of the veteran's hospitalization in a VAMC from 
February 11, 1997, to February 19, 1997, show that he was 
transferred from MWH secondary to recurrent intestinal 
pseudo-obstruction due to severe multiple sclerosis.  His 
previous multiple bouts usually resolved with nasogastric 
tube decompression; however, he was found to have a massively 
dilated sigmoid colon out of proportion to the dilatation of 
the transverse and ascending colon, which required urgent 
decompression on February 9, 1997, via colonoscopy.  He was 
transferred to the VAMC at VA's request.  On admission to the 
VAMC, follow-up abdominal films showed significant 
improvement, although the sigmoid was still dilated. A long 
history of recurrent nausea, vomiting and obstipation 
secondary to multiple sclerosis was noted.  He recently had 
an episode that required vigorous decompression with a 
colonoscope, nasogastric tube suction, and enemas.  His 
sigmoid was extremely dilated, and at risk for volvulus.  It 
was noted that he had been transferred from MWH when stable 
for continued treatment and possible surgical consult for 
possible partial colectomy with colostomy.  According to the 
discharge summary, he was unable to be decompressed via his 
PEG.  A rectal tube was placed on the advice of surgery and 
gastrointestinal services that significantly decreased his 
colonic dilatation.  He rapidly improved over the ensuing 
days.  On the recommendation of surgery, an aggressive bowel 
regimen was instituted with daily Fleet's enemas and fiber 
and stool softeners added to tube feedings.  At the time of 
discharge, he was in significantly improved condition.  In 
consultation with the surgical service, it was felt that 
should the problem become recurrent and persistent, he may 
require sigmoidectomy.  A bowel regimen with increased fiber, 
stool softeners, mineral oil and daily enemas was 
recommended; it was noted that, hopefully, this protocol 
would obviate the need for surgery.  He was discharged to the 
nursing home.

Nursing notes from the nursing home dated from February 19, 
1997, to March 21, 1997, show that, beginning March 18, 1997, 
the veteran's abdomen was noted to be distended.  On March 
21, 1997, his physician, Dr. Marks, recommended sending the 
veteran to the VA hospital for pending abdominal surgery.  
The VA hospital was notified of this suggestion, and the 
doctor who returned the call stated that while looking at 
previous admission report, no surgery was planned, commenting 
that the veteran was at risk.  He suggested a rectal tube, 
and if that was not effective, to send him to a VA clinic for 
evaluation.  Dr. Marks asked the nursing home to call VA and 
explain the situation and see where they wanted the veteran 
to be sent; he needed to be seen that evening.  
Transportation was set up with VA at about 7:00 p.m.  At 
about 9:40 p.m., he was noted to be vomiting a yellowish 
liquid.  The VA transport arrived about that time, and stated 
they were unable to transport the veteran in that condition.  
They called Dr. Marks, who called back five minutes later, 
and said that the VA doctor needed to be called.  However, 
the VA ambulance technician stated that he felt the veteran 
was not stable enough to be transported to the VA clinic.  
Accordingly, it was determined to transport the veteran to 
MWH.  

Records from MWH dated from March 21, 1997, to April 3, 1997, 
show that the veteran was admitted with a diagnosis of 
sigmoid distention, multiple sclerosis, and questionable 
aspiration.  According to the transfer summary, he had a 
well-documented distention of the sigmoid colon over the 
previous 24 hours, as noted by abdominal films.  VA was 
contacted, but advised the nursing home to place a rectal 
tube; Dr. Marks felt that hospitalization with more thorough 
evaluation clearly seemed to be indicated, and plans were 
later made to transfer him to VA.  However, by the time the 
transport squad arrived, he was quite ill, and was brought to 
the emergency room at Mary Washington Hospital in some 
moderate extremis, noted to be moaning and virtually 
unresponsive to the spoken voice, and with congestion and 
tachycardia.  It was noted that he had obviously aspirated, 
and was virtually unconscious.  

Chest X-rays showed pneumonia, and abdominal films revealed 
massive sigmoid distention.  The following morning, a 
colonoscopy was performed, with placement of a rectal tube 
with subsequent decompression of the sigmoid colon.  
According to the admission history and physical, he had 
previously been hospitalized in MWH in February 1997 with 
what was felt to be marked sigmoid distention secondary to 
pseudo-obstruction.  He was treated with colonoscopy and 
transferred to the VA Hospital with consideration for 
surgery.  However, surgery was deferred.  

A report of consultation with W. Sasser, M.D., on March 24, 
1997, noted that the veteran had been treated symptomatically 
with decompression including colonoscopic decompression with 
rectal tube and now had accomplished complete colonic 
decompression.  Dr. Sasser agreed with Dr. Marks and another 
consulting physician that the veteran was likely to continue 
to have repeated episodes [of sigmoid distention] unless 
intervention could be accomplished.  He had had a full trial 
of medical management at the nursing home without success.  
He certainly was a high-risk surgical candidate for sigmoid 
colon resection, but might be able to tolerate a transverse 
colostomy which would effectively decompress him and prevent 
further sigmoid dilatation.  The other option was to continue 
to manage these events on an occurrence basis.  It was 
determined that a diverting sigmoid colostomy offered the 
most reasonable course of therapy.  After treatment of his 
aspiration pneumonia, he was found to have significant 
chronic obstructive pulmonary disease; however, with 
treatment, he was felt to be stable.  On March 31, 1997, a 
loop transverse colostomy was performed with no problems.  
Attempts at oral feeding failed, and he was continued on his 
tube feedings.  He was discharged to the nursing home on 
April 3, 1997.  

According to a VA report of contact, on March 21, 1997, the 
veteran was diverted to MWH while being brought to a VA 
hospital by VA arranged transportation.  He was authorized 
for 72 hours of hospitalization.  On March 23, 1997, it was 
noted that the veteran was not yet stable for transfer.  The 
veteran would probably be accepted the following day, 
although it was unsure if he would go to medicine or surgery.  
On March 24, 1997, the report of contact noted that the 
physician had spoken with Dr. Marks, and that the veteran was 
stable for transfer but his wife did not want him to come to 
VA.  

According to another report of contact dated March 23, 1997, 
the veteran had been diverted to MWH due to his deteriorating 
condition.  The appellant was angry that arrangements had not 
been made sooner to pick up her husband, before his condition 
worsened.  She said she was now reluctant to have her husband 
transferred to the VAMC due to the poor medical care he 
received the last time he was an inpatient.  The report of 
contact noted that VA had been trying all weekend to arrange 
his transfer because VA was paying for his care at MWH.  On 
March 24, 1997, it was noted that the appellant wanted her 
husband to stay at MWH.  

In a letter dated in April 1997, the appellant, in response 
to a survey regarding VA patient care, provided background 
information, stating that the veteran had been a resident of 
a nursing home for 11 years, and that MWH was about five 
miles from the nursing home, while the VA hospital was about 
a 11/2  hour drive from the nursing home.  In February 1997, 
the veteran had developed a lower bowel blockage, and had 
been taken to MWH on an emergency basis.  His private 
physician, Dr. Marks, who had treated him for 15 years, 
determined that surgery was the best option.  VA notified Dr. 
Marks that the veteran would have to be moved to the VA 
facility for further treatment.  The appellant complained, 
however, that the transportation was several hours delayed in 
moving the veteran, and that upon his arrival at the VAMC, 
there was no bed ready for him, and he was shuttled to 
several different places, before he was eventually provided a 
bed.  She felt it was all very disorganized, and no one knew 
anything about his arrival.  She stated that no decisions 
were made concerning surgery.  Shortly before the veteran's 
discharge after treatment, a surgeon had stopped by, and 
stated that nothing could be done or considered for several 
weeks, as his schedule was full.  She had numerous other 
complaints about the veteran's care during this 
hospitalization.  The veteran was discharged to the nursing 
home with no plans made for follow-up; the nursing home 
orders consisted only of Metamucil and enemas.  One month 
later, the same problems recurred.  VA was contacted, and the 
surgeon stated that surgery was not an option, as there was 
too much risk involved, and ordered a rectal tube inserted.  
Later that day, the veteran's condition worsened, and VA 
agreed to transport the veteran to the VAMC.  However, at the 
time the ambulance service arrived, his condition had 
worsened to the point where they would not transport him.  He 
was accordingly transported to MWH.  On March 22-23, 1997, 
she stated that VA called Dr. Marks and MWH numerous times, 
despite the fact that they had been notified that he was 
unstable.  He now had a colostomy bag, and the problem seemed 
to have been corrected.  

In May 1997, the director of the VAMC responded to the 
appellant, explaining the delay in the veteran's admission in 
February 1997 as an unavoidable ambulance delay, and the fact 
that the beds were at "near capacity level," so that the 
bed control clerk had difficulty locating a vacant bed.  In 
addition, a careful review of the veteran's medical records 
did not reveal any "significant deficiency" in medical care 
provided during the hospitalization.  Consultation by the 
surgical staff did not indicate the need for colon surgery at 
that time, and recommended conservative treatment.  At the 
time of his discharge, he was significantly improved.  

In May 1997, the appellant responded to this letter, pointing 
out, among other things, that the VA had had five hours to 
prepare for the veteran's arrival.  

According to a statement from F. W. Marks, M.D., dated in 
June 1997, the reason for the admission and continued care at 
MWH was that the veteran had very significant abdominal 
distention with nausea, vomiting, and acute aspiration at the 
time he presented. 

At a hearing before the undersigned in July 1998, the 
appellant testified that during the February 1997 
hospitalization in MWH, Dr. Marks had told her she would have 
to consider surgery, explaining that the episodes were 
getting worse, and each one made it more likely that he would 
have fatal complications such as peritonitis.  Dr. Marks told 
her that they would have to do surgery; that the veteran 
would not survive another attack like that.  She felt that 
she had no option but to have this done at the private 
facility, because she felt VA had told her they weren't going 
to do it.  Since then, he had not had the problem again.  She 
said that the private doctors had told her that surgery was 
absolutely necessary, and that she did not want him 
transferred because she was afraid that they would not do the 
surgery at VA.  Also testifying was a friend of the family, 
who was present when the appellant had been advised by the 
private physicians that each additional bout would be more 
severe and could lead to perforation and peritonitis.  

A letter from Dr. Marks dated in August 1998 noted that the 
veteran had been admitted as an emergency with acute 
abdominal distention and suspected aspiration pneumonia on 
March 21, 1997, and that he had subsequently "required 
surgery."  He noted that there was "no question that the 
patient required surgery at that time."  The veteran had had 
previous similar episodes and it was felt that a permanent 
colostomy was required to present these episodes from 
occurring repeatedly.  

In November 1998, the case was remanded to the RO for 
additional development, to include determining whether or not 
it was ever determined that the veteran's condition was 
stable for transfer.  In addition, it was to be certified 
whether the VA facility to which he would have been 
transferred would have had the necessary treatment (i.e. the 
treatment provided after the emergency) readily available and 
would have provided rather than refused such treatment.  If 
medical determinations were needed, the file was to be 
referred to an appropriate VA specialist who had not been 
involved in the veteran's care for independent medical review 
and responses to the relevant questions.  Any consulting 
physician was to review (and respond to) the arguments 
presented by, and on behalf of, the appellant at the July 
1998 hearing.

In May 1999, the Chief of General Internal Medicine at the 
VAMC reviewed the record, and noted that the veteran's only 
acute problem had been colonic pseudo-obstruction which was 
not usually acutely life threatening, and that he was stable 
for transfer on March 24, 1997, within 72 hours.  The 
treatment of this problem was intravenous fluids, nasogastric 
suction, rectal suction, and sometimes diverting colostomy.  
All of these measures were available at the VA.  A resident 
on the surgical service stated that this was standard care, 
and that if an emergency procedure was required, it was done 
in a timely fashion.  He concluded that the veteran had been 
stable for transfer within 72 hours, and the VAMC was "fully 
capable and willing to provide the appropriate care."  

Another letter was provided by this same physician in 
February 2000.  He noted that the veteran's had previously 
been admitted in February 1997, with pseudo-obstruction of 
the colon, and the procedure performed was rectal tube 
placement.  He had a history of recurrent intestinal pseudo-
obstruction due to his multiple sclerosis.  The veteran had 
been evaluated by gastrointestinal and surgical services 
during that hospitalization.  Upon their advice, a rectal 
tube had been placed, which yielded a significant decrease in 
the veteran's colonic dilatation.  The veteran rapidly 
improved over the ensuing days and returned to the nursing 
home.  The surgical service felt that should this problem 
become recurrent and persistent, he may require a 
sigmoidectomy.  The physician noted that he had reviewed the 
records pertaining to the hospitalization in MWH from March 
21 to April 3, 1997.  He noted that there is a fair degree of 
latitude in the treatment of partial bowel obstruction.  Some 
surgeons would do a colostomy; others would wait and try 
decompression with tubes first.  He stated that he did 
communicate with the Surgical Service regarding this case and 
had been assured that any emergent necessary procedure would 
be performed, and that in such circumstances, the veteran 
would not be placed on a waiting list. 

B.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), which amended 
and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims, and is 
applicable to claims pending at the time of its enactment, 
including the present claim before the Board.   See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The appellant 
has not identified additional relevant evidence that has not 
already been sought and associated with the claims file, and 
she has been apprised of the legal requirements for the 
claim.  She appeared at a hearing before the undersigned.  
Consequently, the development of the appellant's claim and 
appeal has been sufficient to meet the enhanced obligations 
embodied in the VCAA, and reviewing the claim on the merits 
at this time is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the applicable law and regulation, in order to be 
entitled to payment of unauthorized medical expenses incurred 
at a private hospital, all of the following must be shown: 
(a) The treatment rendered was either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability; (b) That a medical emergency existed of 
such nature that delay would have been hazardous to life or 
health; and (c) That no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. 38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) Who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) Who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA. 38 C.F.R. § 17.121 (2000).

Admission of any patient to a private or public hospital at 
VA expense will only be authorized if a VA medical center or 
other Federal facility to which the patient would otherwise 
be eligible for admission is not feasibly available.  A VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (2000).  
The veteran, who is permanently and totally disabled due to 
service-connected disability, clearly meets the service 
connection requirement for payment of unauthorized medical 
expenses.  Additionally, it is not disputed that the 
veteran's admission to MWH was for an emergency, and the 
costs incurred during the first 72 hours of that 
hospitalization were authorized.  The remaining questions for 
consideration are whether there was a medical emergency 
present during the remainder of the hospitalization, and 
whether VA facilities were feasibly available.  

These questions must be addressed in the context of the 
history of the problem leading to the surgery.  The veteran 
required emergency hospitalization in February 1997, during 
which he had to undergo aggressive, invasive treatment to 
reduce his colonic distention.  It has been noted in every 
record, VA and private, that this was a recurrent problem.  
The records also indicate that this episode required much 
more aggressive treatment than had his previous episodes, and 
his private treating physician felt surgery was appropriate 
after the February 1997 episode.  However, VA did not agree, 
and felt he should be treated conservatively, apparently at 
least in part, because of the risk of major surgery in view 
of his overall health.  

The treatment required in February 1997 was in itself 
traumatic; the record shows that attempts to flush the colon 
using a gastrostomy tube resulted in nausea and vomiting.  He 
required nasogastric decompression for two nights, enemas, 
and decompression colonoscopy.  In addition, he was felt to 
have aspirated during the course of treatment.  After his 
transfer to the VA hospital, a rectal tube was inserted, 
followed by an "aggressive bowel regimen," including daily 
enemas.  The surgeon concluded that "should the problem 
become recurrent and persistent," a sigmoidectomy may be 
required.  The possibility of a less traumatic procedure, the 
diverting colostomy, was not mentioned by the surgical 
service, and the gastrointestinal service only noted a 
colostomy in connection with a partial colectomy.  Moreover, 
the problem was already of record as a "recurrent" problem.  

The March 1997 episode was even more harrowing, with the 
veteran described, on admission, as virtually unconscious, in 
some moderate extremis, moaning and unresponsive, and with 
congestion and tachycardia.  Again, he had aspirated, and, 
this time, developed aspiration pneumonia.  He again had to 
undergo colonic decompression with a rectal tube.   

The initial determination by a VA doctor to deny 
authorization beyond 72 hours was based, according to a 
report of contact, on the veteran's private doctor having 
said that the veteran was stable.  No further evidence as to 
the circumstances surrounding that conclusion or its 
communication is available.  As to whether this represented 
"sound medical judgment by a VA physician," there is no 
indication that any independent medical judgment by the VA 
doctor was involved.  Moreover, the private doctor, Dr. 
Marks, subsequently stated that the veteran had been admitted 
as an emergency; had "required" surgery; and that there was 
"no question" that he required surgery "at that time."  
Clinical records of that hospitalization do not include any 
explicit statement that the veteran was stable for transfer.  

The VA physician, in the May 1999 opinion, noted that the 
vet's only acute problem had been colonic pseudo-obstruction 
which was usually not acutely life threatening, and that he 
was stable for transfer on March 24, 1997.  He did not 
provide any reasons or explanation for his conclusion that 
the veteran had been stable for transfer on that date, so it 
cannot be determined whether "sound medical judgment" was 
involved.  Regardless of whether colonic pseudo-obstruction 
is or is not usually life threatening, the fact remains that, 
in this case, it was life-threatening or, at least, caused 
symptoms of a life-threatening nature which required 
emergency hospitalization twice in a period of less than six 
weeks, necessitating, on each occasion, aggressive, invasive 
treatment.  Under these circumstances, the usual course of 
such an obstruction is irrelevant, and the specifics of this 
particular case must be determinative.  

The May 1999 VA physician's letter also reported that the 
treatment of this problem was intravenous fluids, nasogastric 
suction, rectal suction, and sometimes diverting colostomy, 
and that all of these measures were available at the VA.  The 
writer indicated that this information was obtained from a 
resident on the surgical service, who stated that this was 
standard care, and that if an emergency procedure was 
required, it was done in a timely fashion.  There was no 
explanation of how a resident consulted in May 1999 would 
have been familiar with the specifics of hospital care in a 
particular case over two years earlier, when the emergency in 
question occurred.  Significantly, there is no evidence in 
the veteran's records that the surgical procedure he 
"required" was ever contemplated.  In this regard, during 
the February 1997 hospitalization, a gastrointestinal service 
note indicated that partial colectomy with colostomy had been 
suggested, and the surgical service concluded that should 
this problem become "recurrent and persistent," he may 
require a sigmoidectomy.  No mention of a diverting 
colostomy, alone, as a possible option was made.  Rather, it 
was decided to require that this veteran, a quadriplegic, who 
clearly already had a "recurrent" problem, undergo an 
aggressive bowel regimen, including daily enemas, to attempt 
to forestall the necessity for more traumatic surgery.  

In addition, the VA surgeon, who upon being advised that the 
veteran was again experiencing significant colonic distention 
on March 21, 1997, only a month after his last emergency 
hospitalization, recommended that a rectal tube be employed, 
and stated that no surgery was planned; and that in fact, the 
veteran was high risk for surgery.  This further weighs 
against a conclusion that VA would have provided the surgery.   

The VA physician admitted in his February 2000 letter that 
there is a fair degree of latitude in the treatment of 
partial bowel obstruction.  Some surgeons would do a 
colostomy; others would wait and try decompression with tubes 
first.  However, as we have noted previously, the record does 
not contain any indication that a colostomy was contemplated, 
and the fact that the possibility of a diverting colostomy as 
treatment for the veteran's condition was not reported until 
after the procedure had already been done casts significant 
doubt on whether this procedure was considered.  

The Board must consider all information and lay and medical 
evidence of record in evaluating a claim, and, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant."  VCAA, Public Law No. 106-475, § 4, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Given the foregoing considerations, it is the 
Board's opinion that the veteran's treating physician's 
statement that the veteran "required" surgery, and that 
there was "no question" that he required surgery "at that 
time" constitutes evidence of a medical emergency, which, in 
the context of the earlier hospitalization and the veteran's 
entire medical history, indicates that the veteran's health, 
and his life, would have been endangered by delay. VA has not 
provided rationale for the conclusion that the veteran was 
stable for transfer, despite being given (on remand) an 
opportunity to provide an explanation.  Therefore, the 
approximate balance of the evidence as to this issue must be 
resolved in the appellant's favor.  

Further, as discussed above, there is no indication in the 
contemporaneous record that the VA would have considered the 
diverting colostomy procedure, which the veteran's treating 
physician felt was necessary.  In point of fact, the evidence 
suggests the opposite, with the VA having failed to consider 
surgery recommended by the private physician in February 
1997, and again reiterating on March 21, 1997, that surgery 
was not planned and was considered a risk.  While there may 
be a "fair degree of latitude" in the treatment of partial 
bowel obstruction, the conservative treatment previously 
employed resulted in the veteran's emergency hospitalization, 
while the more invasive surgical procedure suggested by the 
VA was felt to be risky by both the VA and the private 
doctor.  The treating private physician was in the best 
position to assess the situation.  That physician determined 
that a diverting colostomy was required treatment.  That VA 
diverting colostomy surgery was not planned (or even 
contemplated) would contraindicate the hindsight opinion that 
VA hospitalization with the treatment the veteran required 
was feasibly available. Moreover, the urgency of the 
veteran's condition also made it advisable to use the private 
facility.

The Board finds that the evidence as to whether an attempt to 
use VA facilities would have been reasonable, sound, wise or 
practicable, and as to whether such treatment would have been 
refused is in equipoise.  See 38 C.F.R. § 17.120(c). 
Accordingly, with the benefit of the doubt resolved in the 
appellant's favor, the Board finds that an emergency was 
present throughout the hospitalization from March 21, 1997, 
through April 3, 1997, and that VA facilities were not 
feasibly available.     


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services provided to the veteran from 
March 24, 1997, to April 3, 1997, is granted, subject to 
regulations governing the payment of monetary awards. 



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

